Title: To James Madison from John Langdon, 20 November 1808
From: Langdon, John
To: Madison, James



Sir
Wiscasset 30 Novr. 1808.

Being convinced of the danger arising from British influence & Venality I cannot tamely and quietly See Truth perverted and Public Opinion arrested by and through the Vehicles of detraction & Defamation.  It is a fact that the most venal Papers in this Commonwealth Vizt. the Centinel Palladium Repertory & Gazette are Sent to many Parts of the District of Main Gratis.  In this way British Emissaries instil their Poison, into the Minds of wellmeaning Citizens.
Where little other information is going, the Paper, forms the Minds of the man, & his Family.
Through the Venal Presses disaffection to, & distrust of, the Goverment, are dayly disseminated; Public Opinion is perverted, and must in time, over Power, the best intentions, of the Wisest and most Patriotic Administration.  Those who wish to obtain information at as little expense as possible will not Pay five or Six dollars a Year for One Paper if they can have four Sent to them (which I know is done) once or twice a Week Gratis.  I think our Goverment will not tamely See themselves wrote down by their Enemies.
I have not a doubt but the Country in general are Contaminated by Venal Papers.  Therefore I am of Opinion something must be done to prevent, Counteract, & expose this shamefull influence.  It is a Subject worthy the Consideration of Congress.  Suppose the Postmaster General should direct the Postmasters of the Union to transmit to him an Account of all the Papers of every description delivered out of their Respective Offices to Individuals The Names of the Printers the persons to whom sent The Towns they live in and by whose orders they are delivered free if any.  In this way a Part of the Evil and the source from whence it springs will appear; also an opinion may be formed of the Enormous quantum of Treason dayly circulated as well as the feeble efforts of Republican Truth that opposes it.  People in most Parts of the Country depend on their Papers for information Respecting public Men & Measures.  Prejudices once formed are not easily eradicated.  It is difficult to convince a Prejudiced Man of his Error; more especially if his prejudices are kept alive by dayly falsehoods & treacherous insinuations.  A Country divided against itself is in Danger, and the cause of that division, must be Removed.  An appropriation of Sixty thousand Dollars P Ann towards distributing the Acts of Goverment and Republican Sentiments, in Republican Papers, would have a good effect.  The great Cry & opposition to the Embargo has been much encouraged & encreased by the Venal Papers.  No open Violation of that Law will be attempted here.  The Fall being pleasant, & convenient for Loading & a hope of Something being done by Congress to relieve those who have imprudently involved themselves by Ship Building (and there are many such) influenced many to Load their Vessells; but the late proceedings of Congress has already destroyed their hopes, & they are now making up their Minds to an other years Embargo.  As to the Virtue of the People it is Slim Stuff.  Goverment must have force on the Water to take all that Violates the Laws.  Monarchist’s have Said our Goverment has not energy  As the times require a greater degree of it Let them have a Little.
The only apology I Shall make for A retired Man’s intruding upon you his thoughts (on a Subject he Conceived to be of National concern) is the Love He has for our Common Country & a most exalted opinion of its Goverment & administration, And this Sir you will please to accept with my Esteem & Respect,

John Langdon


By inquiry I find the Postage is Paid by the persons that Receive the Papers.
Sir
Since I wrote the Above I have had many thoughts Respecting the propriety of forwarding it to You.  Having overcome my fears, I now in addition Enclose an Open Letter to Orchard Cook Esqr. which contains some of my thoughts Respecting public Affairs.  Although it may not contain anything new should it meet you at a leisure moment it may amuse you to See the plain Opinion of a Man who from his Situation cannot be in the way of Correct information.  You will Please to excuse the trouble it will give you in Reading adding a Wafer & forwarding it to the Post Office.  With great Respect, I am Your hum Servant


John Langdon

